Casey, J. (dissenting).
A review of the record reveals the absence of sufficient evidence to establish as a matter of law that the alleged common grantors, Samuel Chase and Frances Chase, made the public highway as it then existed a boundary of the parcel conveyed to William Travis, which is an essential element of the implied easement recognized by the Court in Holloway v Southmayd (139 NY 390, 410-411). According to the abstract in the record, the Chase to Travis deed contains references to a point in the centerline of the public highway and a stake in the highway, but the course in between is described by angles and distances, not by reference to the highway. The record contains no evidence regarding the location of the public highway in 1844 when the Chase to Travis conveyance occurred, so there is no way of determining whether the course description of the westerly boundary in the Chase to Travis deed coincided with the public highway and effectively established the public highway as the boundary. The only evidence of the public highway’s location is a survey, prepared in 1981, which depicts the "present center-line of 'old roadway’ ” (emphasis supplied) and demonstrates that the "old roadway” is not the westerly boundary of the parcel now owned by plaintiff. It is also significant that the alleged common grantors’ grantee apparently did not consider the public highway as a boundary, for the deed from Travis to John Newland, which first carved out the parcel now owned by plaintiff, contains only a single reference to a point in the centerline of the public highway as the beginning of a metes and bounds description.
Because the evidence in the record is insufficient to establish that the public highway was a boundary of the parcel conveyed by the alleged common grantors, plaintiff is not entitled to summary judgment on his claim of an implied easement under the principle set forth in Holloway v Southmayd (supra), which is the sole basis for his cross motion. In any event, even if the evidence were sufficient to establish plaintiff’s entitlement to an easement over the former public highway, there is evidence in the record that the road constructed by defendants in 1982 over which plaintiff seeks to impose an easement does not follow the same route as the old public highway. For these reasons, Supreme Court’s order *924should be modified by reversing so much thereof as partially granted plaintiff’s cross motion for summary judgment.
Cardona, P. J., concurs. Ordered that the order is affirmed, with costs.